DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “senor” (line 1) should read “sensor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the flexible portion” (line 3), which is unclear as it is not clear if this limitation is referring to the previously recited “flexible connection portion” or “flexible planar portion”. For examination purposes, examiner has interpreted the limitation to refer to the previously recited “flexible connection portion”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “between 0.75 - 1.2”, and the claim also “preferably 0.85 - 1.2, and more preferably 0.95- 1.2” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20130211290-A1) in view of Carlson (US-6362387-B1).
Regarding claim 1, Lee teaches a sensor insert for a shoe, the insert comprising a flexible planar portion having a shape of an inner sole for a shoe, the flexible planar portion comprising (Referring to FIG. 1A, a pressure detection sheet 101 having a film shape is formed to have a structure corresponding 
However, Lee fails to explicitly disclose that the upper layer has a second coefficient of friction which is lower than the first coefficient of friction. Carlson discloses a layer of an orthotic, wherein Carlson further discloses that this layer of the orthotic is in arranged to face a foot, wherein this layer further comprises material with a lower coefficient of friction than other areas of the orthotic (A preferred method of use includes placement of suitable size pieces or patches of the low friction coefficient material either on the skin or on the surface that will be next to the skin in locations where shear trauma is likely to occur (Carlson, Col 3, lines 38-41); All of these just-noted facts are important because they are reasons to vary the friction coefficient depending on the surface function. For instance, there is very little reason to be concerned about the friction coefficient of a surface in only very light contact with the skin (unless the number of repetitions is very high) (Col 4, lines 6-11)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee so as to incorporate that the upper layer 
Regarding claim 10, Lee in view of Carlson teaches the sensor insert according to claim 1, wherein the upper and lower layers are bonded to the central layer by an adhesive (a contact switch and a pattern may be formed between the first and second sheets at a position corresponding to the switching unit, and a bonding sheet chemically bonded between the first and second sheets may be provided to induce physical restoration force of the contact switch (Lee, Paragraph [0023])).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carlson as applied to claim 1 above, and further in view of Oshio (US-20130028368-A1).
Regarding claim 2, Lee in view of Carlson teaches the sensor insert according to claim 1, further comprising a flexible connection portion extending from the flexible planar portion (a signal detected in the switching unit 107 is provided through the connecting unit 103 (Lee, Paragraph [0059], Figure 1A)), the electrical connector extending along the flexible connecting portion to a terminal connection (Lee, Paragraph [0059], Figure 1A)), however, Lee in view of Carlson fails to explicitly disclose that the flexible connecting portion having a hook and loop connector for attachment to the inside of a shoe. Oshio disclose a sensor insert for a shoe, wherein Oshio further discloses a flexible connection portion having a hook and loop connector for attachment to the inside of a shoe (The engaging elements 4b that are configured to engage with each other can be realized by, for example, hook-and-loop fasteners (Oshio, Paragraph [0084]); The wire material 3 is guided outside the shoe, fixed and mounted on the edge of the shoe using the fastener 4, and connected to the pedometer unit 6 outside the shoe (Paragraph [0113], Figures 5a and 5b); wherein the wires are connected to the inside of the shoe so as to allow for attachment to the inside of the shoe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson so as to incorporate .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carlson as applied to claim 1 above, and further in view of Severinkangas (US-20160290878-A1).
Regarding claim 3, Lee in view of Carlson teaches the sensor inset according to claim 1, but Lee fails to explicitly disclose that the lower layer is formed of a transparent material such that the sensors are visible through it. However, Severinkangas discloses a system for an insole containing sensors, wherein Severinkangas discloses sensors comprising light emitting detectors (a light-sensitive element such as a detector could be provided (Severinkangas, Paragraph [0058]); the suggested structure may be configured to, depending on the embodiment, to detect, besides capacitance changes indicative of e.g. pressure (changes), also movements, weight transfer, stance and various other parameters derivable utilizing the same data (Paragraph [0082])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson so as to incorporate sensors comprising light emitting detectors as taught by Severinkangas as this amounts to mere simple substitution of one type of sensor for another with the similar expected result of detecting pressure (MPEP 2143(I)(B)).
However, Lee fails to explicitly disclose that the lower layer is formed of a transparent material such that the sensors are visible through it. Severinkangas discloses that a lower layer of the insole is transparent, such that the sensors are visible through it (For example, in some embodiments optical transmittance of the material may be relevant if e.g. light-emitting device such as a light-sensitive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson and Severinkangas so as to incorporate that the lower layer is formed of a transparent material such that the sensors are visible through it as taught by Severinkangas so as to allow for optical transmittance of the material (Severinkangas, Paragraph [0058]).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carlson as applied to claim 1 above, and further in view of Cho (Mechanisms of static and kinetic friction of polypropylene, polyethylene terephthalate, and high density polyethylene pairs during sliding).
Regarding claim 4, Lee in view of Carlson teaches the sensor insert according to claim 1, wherein Lee discloses an upper layer comprising PET (The first and second sheets 131 and 133 allow circuit printing, and a flexible film material having high durability, such as a PET film (Lee, Paragraph [0062])), but Lee fails to explicitly disclose that the upper layer is formed of a material with a dynamic coefficient of between 0.35 - 0.65, preferably 0.35 - 0.55, and more preferably 0.35 - 0.45. However, Cho discloses that the dynamic coefficient of PET is (Static and kinetic friction coefficients of PP on PET under standard condition (1 m/s, 5 N, 10 min) were 0.50±0.05 and 0.49±0.04, respectively (Cho, Page 167, Paragraph 10; Page 168, Figure 3)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson to include Cho as Cho discloses a standard method of testing to determine the dynamic coefficient of PET (Friction data of PP on PET under the standard condition, and various speed, load, and dwell times are shown in Fig. 3. 
Regarding claim 5, Lee in view of Carlson and Cho teaches the sensor insert according to claim 4, wherein the upper layer is a PET layer (Lee, Paragraph [0062]).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carlson as applied to claim 1 above, and further in view of Lietzman (US-20040123498-A1) and Zhang (In vivo friction properties of human skin).
Regarding claim 6, Lee in view of Carlson teaches the sensor insert according to claim 1, but Lee fails to explicitly disclose that the lower layer is formed of a material with a dynamic coefficient of friction of between 0.75 - 1.2, preferably 0.85 - 1.2, and more preferably 0.95- 1.2. Lietzman discloses an orthotic, wherein Lietzman further discloses a lower layer of the orthotic comprising silicone (the orthotic 40 may include a laminate made from any desired material such as thermoplastic material, rubber or silicone to provide shock absorption, additional structural support, or a wear resistant surface (Lietzman, Paragraph [0030])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson so as to incorporate a lower layer of the orthotic comprising silicone as taught by Lietzman so as to allow for shock absorption, additional structural support, or a wear resistant surface by the orthotic (Lietzman, Paragraph [0030]).
However, the combination of Lee in view of Carlson and Lietzman fails to explicitly disclose that the lower layer is formed of a material with a dynamic coefficient of friction of between 0.75 - 1.2, preferably 0.85 - 1.2, and more preferably 0.95- 1.2. Zhang discloses that the coefficient of friction of silicone is 0.61±0.21 (silicone has the highest coefficient of friction (0.61±0.21) (Zhang, Page 135, Paragraph 1; Page 137, Table 3), wherein the value of the coefficient of friction is within that range given the standard deviation).

Regarding claim 7, Lee in view of Carlson, Lietzman, and Zhang teaches the sensor insert according to claim 6, but Lee fails to explicitly disclose that the lower layer is silicone. Lietzman discloses a lower layer of an orthotic comprising silicone (Lietzman, Paragraph [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson, LIetzman, and Zhang so as to incorporate a lower layer of the orthotic comprising silicone as taught by Lietzman so as to allow for shock absorption, additional structural support, or a wear resistant surface by the orthotic (Lietzman, Paragraph [0030]).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carlson and Lietzman applied to claim 6 above, and further in view of Campbell (US-20040194352-A1).
Regarding claim 8, Lee in view of Carlson and Lietzman teaches the sensor insert according to claim 1, wherein the lower layer is a laminate (Lietzman, Paragraph [0030]), but Lee fails to explicitly disclose that the lower layer is a laminate is a co-formed laminate of two different materials. Campbell discloses an insole, wherein Campbell further discloses a lower layer of a laminate co-formed of two different materials (Pre-molded piece 480 can also use a semi-rigid, injection moldable material. The cupped heel portion and the mid-foot portion may be formed from a flexible material. The flexible material includes a neoprene rubber, a silicone rubber, an elastomer, a polymeric material, a urethane, polyethylene terephthalate, a viscoelastic polymer, a silicone gel, and combinations thereof (Paragraph [0062]); Alternatively, the layer of heat-malleable material may be located interior to pre-molded piece 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson and Lietzman so as to incorporate that the lower layer is a co-formed laminate of two different materials as taught by Campbell so as to allow for dynamic control and static balance of the insole (The lightweight material of pre-molded piece 480 provides dynamic control as well as static balance. In one embodiment, the lower layer of orthopedic insole 400 is made from a flexible material that can cushion and absorb the shock from heel strike on orthopedic insole 400 (Campbell, Paragraph [0062])).
Regarding claim 9, Lee in view of Carlson, Lietzman, and Campbell teaches the sensor insert according to claim 8, wherein the lower layer is a co-formed laminate of silicone and PET (Campbell, Paragraphs [0051], [0062]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Carlson as applied to claim 1 above, and further in view of Ross (US-20110214501-A1).
Regarding claim 11, Lee in view of Carlson teaches a shoe comprising an inner sole with a sensor insert according to claim 1 (see above), but Lee fails to explicitly disclose that the sensor insert is between the shoe and the insole. Ross discloses a sensor insert configured to be inserted into a shoe, wherein the sensor insert is in between the shoe and an insole (the sensor device 20 is positioned between an insole 16 and a protective layer 17. The insole 16 and the protective layer 17 provide a comfortable bearing surface for the user 12, as well as protect the sensor body 22 from inadvertent damage (Ross, Paragraph [0056], Figure 1)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor insert of Lee in view of Carlson so as to incorporate 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791